DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (“Hara”) (US 20180120962 A1) in view of Lazaridis et al. (“Lazaridis”)  (US 2012/0154303 A1).
Regarding claim 1, Hara discloses a touch controller (a controller 31, para. 0069) comprising: 
a processor (a host processor 32, para. 0069); and 
a memory coupled to the processor, wherein the memory stores instructions that, when executed by the processor (not shown in the tablet 3B, fig. 3), cause the touch controller to: 
operate in a normal mode in which an uplink signal that causes an electronic pen to transmit a pen signal is transmitted (a mode in which the stylus 2 communicates with the tablet 3A in accordance with the communication protocol for communicating with the tablet 3A, para. 0116 and the stylus 2 repeatedly performs a reception operation to receive the uplink signal US including the command COM, para. 0117), and 
operate in an uplink power saving mode in which the uplink signal is not transmitted (the stylus 2 repeats the detection operation to detect the uplink signal US and the pen pressure until a timeout occurs. After the timeout, the stylus 2 returns to state S100 to enter sleep mode, para. 0113), 
wherein operation in the normal mode is triggered by detection of the pen signal transmitted by the electronic pen during operation in the uplink power saving mode 
Hara does not specifically disclose operation in the uplink power saving mode is triggered by reception of a suspend order from a host computer.
In a similar field of endeavor of managing power on a portable electronic device, Lazaridis discloses operation in a power saving mode is triggered by reception of a suspend order from a host computer (switching a portable electronic device to a low power mode in response to a trigger condition, para. 0012. The processor 102 monitors for one or more predetermined trigger conditions for entering a low power mode at 602. A low power mode in which reduced functionality of the portable electronic device 100 is provided to conserve power, and an "off" mode in which the portable electronic device 100 is powered-off and performs no functions or a minimized set of functions para. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the suspension as taught by Lazaridis in the system of Hara in order to conserve power on a portable electronic device.
Regarding claims 7 and 15, Hara discloses the pen starts transmitting the pen signal in response to detection of a pen touch (when determining that the pen 
Regarding claims 8, 16 and 18, Hara discloses the pen detects the pen touch when the pen detects application of pressure to a nib (a pressure sensor that detects a pressure (pen pressure) applied to the pen tip of the stylus 2, para. 0055). 
Regarding claim 9, Hara discloses pen input system (the tablets 3A and 3B are configured to be able to send and receive signals to and from the stylus 2 in a two-way manner and each engage in two-way communication with the stylus 2, para. 0051) comprising:
an electronic pen which, in operation, transmits a pen signal (the tablets 3A and 3B are configured to be able to send and receive signals to and from the stylus 2 in a two-way manner and each engage in two-way communication with the stylus 2, para. 0051); and
a touch controller (a controller 31, para. 0069) which operates in a normal mode in which an uplink signal that causes the electronic pen to transmit the pen signal is transmitted (a mode in which the stylus 2 communicates with the tablet 3A in accordance with the communication protocol for communicating with the tablet 3A, para. 0116 and the stylus 2 repeatedly performs a reception operation to receive the uplink signal US including the command COM, para. 0117), and 
operates in an uplink power saving mode in which the uplink signal is not transmitted (the stylus 2 repeats the detection operation to detect , and wherein operation in the normal mode is triggered by detection of the pen signal transmitted by the electronic pen during operation in the uplink power saving mode (when the pen pressure is detected, the stylus 2 selects the communication protocol for communicating with the tablet 3C. After selecting a communication protocol in state S102, the stylus 2 makes a transition to operation mode (state S103) as illustrated in FIG. 11, para. 0115-0116). 
Hara does not specifically disclose operation in the uplink power saving mode is triggered by reception of a suspend order from a host computer.
In a similar field of endeavor of managing power on a portable electronic device, Lazaridis discloses operation in a power saving mode is triggered by reception of a suspend order from a host computer (switching a portable electronic device to a low power mode in response to a trigger condition, para. 0012. The processor 102 monitors for one or more predetermined trigger conditions for entering a low power mode at 602. A low power mode in which reduced functionality of the portable electronic device 100 is provided to conserve power, and an "off" mode in which the portable electronic device 100 is powered-off and performs no functions or a minimized set of functions para. 0058).

Regarding claim 17, Hara discloses a pen input system (the tablets 3A and 3B are configured to be able to send and receive signals to and from the stylus 2 in a two-way manner and each engage in two-way communication with the stylus 2, para. 0051) comprising:
an electronic pen which, in operation, starts transmitting a pen signal in response to detection of a pen touch (when determining that the pen pressure is not 0, on the other hand, the stylus 2 sends a position signal and a data signal (step S25), para. 0148); and
a touch controller which operates in a normal mode in which an uplink that causes the electronic pen to transmit the pen signal is transmitted (a mode in which the stylus 2 communicates with the tablet 3A in accordance with the communication protocol for communicating with the tablet 3A, para. 0116 and the stylus 2 repeatedly performs a reception operation to receive the uplink signal US including the command COM, para. 0117), and operates in an uplink power saving mode in which the uplink signal is not transmitted (the stylus 2 repeats the detection operation to detect the uplink signal US and the pen pressure until a timeout occurs. After the timeout, the stylus 2 returns to state S100 to enter sleep mode, para. 0113),
(when the pen pressure is detected, the stylus 2 selects the communication protocol for communicating with the tablet 3C. After selecting a communication protocol in state S102, the stylus 2 makes a transition to operation mode (state S103) as illustrated in FIG. 11, para. 0115-0116). 
Hara does not specifically disclose operation in the uplink power saving mode is triggered by reception of a suspend order from a host computer.
In a similar field of endeavor of managing power on a portable electronic device, Lazaridis discloses operation in a power saving mode is triggered by reception of a suspend order from a host computer (switching a portable electronic device to a low power mode in response to a trigger condition, para. 0012. The processor 102 monitors for one or more predetermined trigger conditions for entering a low power mode at 602. A low power mode in which reduced functionality of the portable electronic device 100 is provided to conserve power, and an "off" mode in which the portable electronic device 100 is powered-off and performs no functions or a minimized set of functions para. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the suspension as taught by Lazaridis in the system of Hara in order to conserve power on a portable electronic device.
 (the stylus 2 in state S101 performs a detection operation to detect the uplink signal US and the pen pressure, para. 0112).
Regarding claim 20, Hara discloses the uplink signal indicates that an identifier of the electronic pen is to be transmitted by the electronic pen to the touch controller (the stylus 2 detects the start bit SB making up the first one bit of the uplink signal US. Then, when the start bit SB is detected, the stylus 2 further detects type identification information, para. 0112).
Response to Arguments
Applicant’s arguments with respect to claims 1, 7-9 and 15-20 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693